UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


PEDRO TORRES,
                                            No. 6:19-cv-06462-MAT
                             Petitioner,    DECISION AND ORDER
            -vs-

S. CRONIN, Superintendent, Groveland
Correctional Facility,

                             Respondent.




I.    Introduction

      Pedro Torres (“Torres” or “Petitioner”) brings this pro se

habeas corpus petition pursuant to 28 U.S.C. § 2241 (“§ 2241”)

alleging that he is being held in state custody in violation of his

federal constitutional rights. In a Decision and Order (ECF No. 12)

dated November 14, 2019, the Court found that Torres’ § 2241

petition was required to be converted to a petition under 28 U.S.C.

§ 2254 (“§ 2254”). In accordance with Second Circuit case law, the

Court offered Torres the opportunity to withdraw the petition

without prejudice. Torres was notified that if he did not withdraw

the petition within 30 days of the date of the Court’s order, the

Court would proceed to rule on the merits of the petition. Torres

did   not   withdraw   the   petition   within   the   30-day   period.

Accordingly, the Court has considered the merits of the petition

and, for the reasons discussed below, finds that habeas relief is

unwarranted.
II.   Factual Background and Procedural History

      Petitioner’s state custody arises from judgments of conviction

entered against him on September 12, 2006, in New York County

Supreme Court, following his guilty plea to charges of first-degree

criminal sexual act, first-degree course of sexual conduct against

a   child,   and   first-degree   criminal   contempt.    Torres   received

determinate sentences of 15 years, to be followed by 5 years of

post-release supervision, for the first-degree criminal sexual act

and   first-degree    course   of   sexual   conduct     against   a   child

convictions. He received an indeterminate prison term of 1 1/3 to

4 years for the first-degree criminal contempt conviction. Al

sentences were set to run concurrently.

      In the petition (ECF No. 1), Torres does not challenge his

convictions but rather attacks the August 3, 2017, decision of the

New York State Division of Parole (“Parole Division”) denying his

discretionary release to parole supervision and imposing special

conditions in anticipation of his eligibility for conditional

release pursuant to New York Penal Law § 70.40(b). Following denial

of release, Petitioner filed a petition dated February 16, 2019, in

Livingston County Supreme Court pursuant to Article 70 of the

New York Civil Practice Law and Rules (“CPLR Art. 70”) challenging

the Parole Division’s decision. On April 11, 2019, Livingston

County Supreme Court denied the petition. Petitioner filed a notice

of appeal on April 24, 2019, but has not perfected the appeal.


                                    -2-
     On July 31, 2019, approximately 45 days after petitioner filed

the instant habeas corpus petition, he reappeared before the Parole

Division and was again denied release.

     In his petition, Torres asserts that his constitutional right

to due process has been violated because (1) the Parole Division

unlawfully deprived him of earned good time credits (Ground One);

and (2) various “state authorities,” including the Clerk of the

Appellate Division, Fourth Department, of New York State Supreme

Court, have refused to provide him with the docket number for his

appeal from the denial of his petition under New York Civil

Practice Law and Rules Article 70, thereby depriving him of the

ability to appeal the decision (Ground Two).

     Respondent   answered   the   petition   and   filed   a   supporting

memorandum of law. According to Respondent, the petition should be

denied because Torres’s challenge to the Parole Division’s decision

is untimely, procedurally defaulted, and, in any event, without

merit. In addition, Respondent urges, there is no merit to Torres’s

due process claim based on the alleged deprivation of the ability

to appeal the denial of his CPLR Art. 70 petition. Petitioner has

not filed a reply.

III. Discussion

     A.   Petitioner’s Challenge to the Parole Division’s Decision
          Is Untimely, and No Tolling Applies

     In its previous Order, the Court found that Torres’s habeas

petition is properly filed under 28 U.S.C. § 2254, rather than

                                   -3-
Section 2241, pursuant to Cook v. N.Y. State Div. of Parole, 321

F.3d 274, 279–80 (2d Cir. 2003). Section 2254 was amended in 1996

via the Anti–Terrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104–132, 110 Stat. 1214 (“AEDPA”) to include a one-year

limitations period, see generally, 28 U.S.C. § 2244(d). In Cook,

the   Second   Circuit   explained    that   “[t]he   section    2244   time

limitation and section 2254 both apply, in identical terms, to ‘an

application for a writ of habeas corpus by a person in custody

pursuant to the judgment of a State court[,]’” 321 F.3d at 280

(quoting 28 U.S.C. § 2244(d)(1); 28 U.S.C. § 2254(a)). Cook, who

was challenging his parole revocation, was “indeed . . . ‘a person

in custody pursuant to the judgment of a State court.’” Id.

(quoting 28 U.S.C. § 2244(d)(1)). It therefore followed that both

28 U.S.C. § 2244(d)(1) and 28 U.S.C. § 2254(a) applied to Cook’s

§ 2254 application. Id. Torres’s bid for release to parole having

been denied, he—like the petitioner in Cook—is also a person in

custody pursuant to the judgment of a State court. Therefore,

Section 2244(d)(1)’s one-year statute of limitations applies to his

Section 2254 petition. See id.

      “In cases such as [Torres]’s, the applicable start-date is

found in 28 U.S.C. § 2244(d)(1)(D), ‘the date on which the factual

predicate   of   the   claim   or   claims   presented   could   have   been

discovered through the exercise of due diligence.’” Bennett v.

Unger, No. 6:11-CV-6566 MAT, 2012 WL 4210243, at *1 (W.D.N.Y. Sept.


                                     -4-
18, 2012) (quoting Cook, 321 F.3d at 280). In Cook, where the

petitioner challenged the revocation of his parole, the Second

Circuit held that the “factual predicate” was, in fact, “the

revocation of his parole.” Id. (finding that “[t]he limitations

time therefore did commence at a time set by the statute, when that

‘factual predicate [for his] claim . . . could’ reasonably have

been    discovered,   i.e.,   when   Cook   was   notified    that     the

administrative decision to revoke his parole had become final”)

(ellipsis and alteration in original).

       Here, the factual predicate for Torres’s claim is the Parole

Division’s August 3, 2017 decision denying him release. Torres did

not pursue an administrative appeal of the parole decision, which

therefore    became   administratively   final    30   days   later,    on

September 3, 2017. See N.Y. Comp. Codes R. & Regs. tit. 9, § 8006.1

(“The appeal process is initiated by the filing of a notice of

appeal within 30 days of the date that the inmate/violator or his

attorney receives written notice of the final decision from which

the appeal is taken. The failure to file a notice of appeal within

the aforementioned time limit shall constitute a waiver of the

right of appeal by the inmate/violator.”); see also Johnson v.

Carlsen, No. 09-CV-66 GTS/DRH, 2010 WL 1817343, at *2 (N.D.N.Y.

Mar. 29, 2010) (where petitioner failed to file an administrative

appeal challenging the parole revocation decision within the 30-day

statute of limitations period in N.Y. Comp. Codes R. & Regs. tit.


                                 -5-
9, § 8006.1(b), decision became final upon the expiration of the

30-day period), report and recommendation adopted, No. 9:09CV0066

GTSDRH, 2010 WL 1837779 (N.D.N.Y. May 5, 2010). Torres’s federal

habeas petition      accordingly    was    due    one   year   after    that, on

September 3, 2018. See 28 U.S.C. § 2244(d)(1).

      To determine the date Torres’s petition was filed, the Court

looks to the “prison mailbox” rule, which provides that a pro se

inmate’s papers are deemed filed on the date they are given to

correctional officials for mailing.           Noble v. Kelly, 246 F.3d 93

(2d Cir.) (citing Houston v. Lack, 487 U.S. 266, 270 (1988)), cert.

denied, 534 U.S. 886 (2001). Torres does not indicate the date on

which he handed over the petition to correctional officials to be

mailed, but the cover letter accompanying the petition is dated

June 19, 2019. Therefore, the Court finds that Torres filed his

petition on June 19, 2019, at the earliest. Torres’s petition is

clearly untimely by over nine months unless he qualifies for

statutory    tolling,   see   28   U.S.C.    §    2244(d)(2),    or     equitable

tolling, or that he has a credible claim of actual innocence.

      The    Court   considers     statutory      tolling      first.       Section

2244(d)(2) states that AEDPA’s one-year limitations period is

tolled for “[t]he time during which a properly filed application

for State post-conviction or other collateral review with respect

to   the    pertinent   judgment   or     claim    is   pending.”      28   U.S.C.

2244(d)(2). Torres filed a state habeas petition pursuant to CPLR


                                     -6-
Article 70, which appears to be a “properly filed application for

State post-conviction or other collateral review” of the Parole

Division’s denial. The CPLR Article 70 petition was filed on or

about February 16, 2019, over five months after the one-year

limitations period expired on September 3, 2018.        Therefore, the

state habeas petition was not “pending” during period sought to be

tolled, and it does not afford Torres the benefit of statutory

tolling under 28 U.S.C. § 2244(d)(2). See Fernandez v. Artuz, 402

F.3d 111, 116 (2d Cir. 2005) (“To toll the AEDPA statute of

limitations, the state petition must be . . . pending during the

tolling period.”); Smith v. McGinnis, 208 F.3d 13, 16–17 & n. 2

(2d Cir. 2000) (holding that a state collateral proceeding filed

after the one-year limitations period has already expired does not

“reset” the start of the limitations period).

     The Court turns next to equitable tolling, which imposes on

the petitioner “the burden of establishing two elements: (1) that

he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way.” Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005). Torres has not attempted to demonstrate

his entitlement to equitable tolling. Moreover, the record does not

support a finding that he acted with reasonable diligence, and

there   is   no   suggestion   that   any   extraordinary   or   unusual

circumstances prevented him from timely filing his petition.




                                  -7-
       Finally, the Supreme Court has held that “actual innocence” if

proved, is an exception to the AEDPA’s one-year limitation period.

McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). “It is important to

note    in    this    regard    that    ‘actual   innocence’   means   factual

innocence, not mere legal insufficiency.” Bousley v. United States,

523 U.S. 614, 623–24 (1998) (quoting Sawyer v. Whitley, 505 U.S.

333, 339 (1992)). In other words, to prove actual innocence, a

petitioner must convince the Court “that, in light of the new

evidence, no juror, acting reasonably, would have voted to find him

guilty beyond a reasonable doubt.” McQuiggin, 569 U.S. at 386

(quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)). No such showing

has been made in the present case. See Wheeler v. Banks, No.

5:17-CV-54-DCB-MTP, 2018 WL 813066, at *3 (S.D. Miss. Feb. 9, 2018)

(“Wheeler fails to meet the McQuiggin standard for pleading actual

innocence sufficient to except his petition from the AEDPA’s

one-year limitation period. Because he has not identified any new

evidence, much less that which would preclude a reasonable juror

from finding him guilty, Wheeler fails to show actual innocence

under McQuiggin. . . .”).

       In    sum,    Torres’s   claim    attacking   the   Parole   Division’s

decision is untimely, and he is entitled neither to statutory

tolling nor equitable tolling. Furthermore, Torres has not come

forward with new evidence of his actual innocence. Accordingly, the




                                         -8-
Court dismisses the claim as untimely without reaching Respondent’s

alternative arguments.

       B.   Petitioner’s Claim Based on the Alleged Denial of the
            Right to Appeal Is Not Cognizable

       Torres alleges that he was prevented from filing an appeal of

the Livingston County Supreme Court’s decision denying his CPLR

Article 70 petition as a result of the Appellate Division’s failure

to provide him with a docket number. Even assuming the truth of

this    allegation,   the   claim   nonetheless     does     not   present   a

cognizable habeas claim.

       “Section 2254 authorizes a federal court to grant a writ only

where a state holds a petitioner in its custody in violation of

‘the Constitution or laws or treaties of the United States.’” Word

v. Lord, 648 F.3d 129, 131 (2d Cir. 2011) (quoting 28 U.S.C.

§   2254(a)).   The   Supreme   Court     has   recognized    that   “[s]tate

collateral proceedings are not constitutionally required as an

adjunct to the state criminal proceedings . . . .” Murray v.

Giarratano, 492 U.S. 1, 10 (1989). The Second Circuit, in Word,

joined with the majority of its sister circuits to “hold that

alleged errors in a postconviction proceeding are not grounds for

§ 2254 review because federal law does not require states to

provide a post-conviction mechanism for seeking relief.” 648 F.3d

at 132 (citations omitted). Accordingly, Torres’s claim that he was

denied access to appellate review procedures in connection with his

state habeas petition—a post-conviction, collateral proceeding—does

                                    -9-
not present a question cognizable on federal habeas review. E.g.,

Shaw v. Wendlend, No. 11 CIV. 4852 RJS AJP, 2012 WL 29357, at *15

(S.D.N.Y. Jan. 6, 2012) (rejecting as non-cognizable a habeas

petitioner’s claim that he was denied his right to appeal when the

intermediate state appellate court denied his application for leave

to appeal the denial of his collateral motion to vacate the

judgment), report and recommendation adopted, No. 11-CV-4852 RJS,

2014   WL   2939992   (S.D.N.Y.   June    27,   2014);   Ortiz   v.   Artus,

06-CV-6444, 2008 WL 2369218, at *8 (S.D.N.Y. June 9, 2008) (“[T]he

denial of leave [to appeal from the denial of a writ of error coram

nobis] raises no constitutional due process issue.”). The Court

therefore will dismiss Ground Two as non-cognizable on federal

habeas review.

IV.    Conclusion

       For the foregoing reasons, Pedro Torres’s request for a writ

of habeas corpus is denied, and the petition is dismissed. No

certificate of appealability shall issue because Torres has not

made a substantial showing of the denial of a constitutional right.

See 28 U.S.C. § 2253(c)(2).

       SO ORDERED.

                                   S/Michael A. Telesca


                                     HON. MICHAEL A. TELESCA
                                   United States District Judge

Dated:      December 20, 2019
            Rochester, New York.

                                   -10-
